 Case 3:21-cr-01865-JLS Document 21 Filed 07/23/21 PageID.27 Page 1 of 1



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8                     (HONORABLE JANIS L. SAMMARTINO)
 9
10   UNITED STATES OF AMERICA,                    CASE NO.: 21-cr-01865-JLS
11                      Plaintiff,
12         v.                                     ORDER TO CONTINUE MOTION
                                                  HEARING/TRIAL SETTING; AND
13   JULIO MARTINEZ,                              EXCLUDE TIME UNDER SPEEDY
                                                  TRIAL ACT
14                      Defendant.
15
16         Pursuant to joint motion and good cause appearing, IT IS HEREBY

17   ORDERED that Mr. Martinez’s Motion Hearing/Trial Setting currently scheduled

18   for July 30, 2021 at 1:30 p.m. be rescheduled to September 3, 2021 at 1:30 p.m.

19         For the reasons set forth in the joint motion, the court finds that time is

20   excludable and that the ends of justice served by granting the requested continuance

21   outweigh the best interest of the public and the defendant in a speedy trial.

22          SO ORDERED.

23   Dated: July 23, 2021
24
25
26
27
28
